46 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rogelio Librea SANGALANG; Mary Anthonette Sangalang, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70421.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 30, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Rogelio Librea Sangalang and Mary Anthonette Sangalang petition for review of the decision of the Board of Immigration Appeals (BIA) summarily affirming the decision of the immigration judge finding the Sangalangs deportable to the Philippines pursuant to 8 U.S.C. Sec. 1251(a)(1)(B) and denying their applications for asylum and withholding of deportation pursuant to 8 U.S.C. Secs. 1158(a) and 1253(h); and the BIA's decision denying their motion for reconsideration.  We deny the petition.


3
The sole claim raised by the Sangalangs in the petition is that they are not deportable because Rogelio Sangalang is an American citizen based on his parents' birth in the Philippines during the period when it was a United States' territory.  This claim is foreclosed by our decision in Rabang v. INS, 35 F.3d 1449 (9th Cir. 1994).


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3